Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors West Pharmaceutical Services, Inc.: We consent to the incorporation by reference in the registration statements on Form S-8 filed by West Pharmaceutical Services, Inc. on June 1, 2007 (File No. 333-143437) and December30,2008 (File No. 333-156492) of our report dated June 28, 2010, with respect to the statements of net assets available for benefits of the West Pharmaceutical Services, Inc. 401(k) Plan as of December 31, 2009 and 2008, the related statements of changes in net assets available for benefits for the years ended December31,2009 and 2008, and the related supplemental schedule of assets (held at end of year) as of December 31, 2009, which report appears in the December 31, 2009 annual report on Form 11-K of the West Pharmaceutical Services, Inc. 401(k) Plan. /s/Fischer Cunnane & Associates Ltd Fischer Cunnane & Associates Ltd Certified Public Accountants West
